Exhibit 10.27

LeMaitre Vascular, Inc.

Director Compensation Policy

Employee Directors

Employee directors do not receive cash compensation for their service as members
of the Board of Directors.

Non-Employee Directors

Non-employee directors receive an annual retainer for Board membership of
$10,000 and an annual retainer for each committee membership of $1,000, except
that members of the Audit Committee receive an annual retainer for committee
membership of $2,500. The chairmen of our committees receive an annual retainer
of $5,000, except that the chairman of the Audit Committee receives an annual
retainer of $15,000. Annual retainer payments are pro-rated based upon days of
service in the event a non-employee director joins or leaves the Board of
Directors during any calendar year. Non-employee directors also receive a fee of
$2,500 for each regularly scheduled quarterly Board meeting attended in person,
$1,000 for each regularly scheduled quarterly Board meeting attended by
telephone or videoconferencing, $500 for each special Board meeting attended
either in person or by telephone or videoconferencing, and $500 for each
committee meeting attended either in person or by telephone or teleconference.
Aggregate cash compensation paid to any non-employee director for any year may
not exceed $40,000 without the approval of the Board.

Upon their initial election or appointment to the Board of Directors,
non-employee directors receive an option to purchase 20,000 shares of our common
stock, subject to vesting in three equal annual installments based upon
continued service. In addition, thereafter, each non-employee director receives
an option to purchase 7,500 shares of our common stock at the first Board
meeting following each annual meeting of our stockholders, provided that he or
she has served as a director for at least six months.

All Directors

All of the directors are reimbursed for out-of-pocket expenses incurred on our
behalf, and all of the directors are eligible to participate in the Second
Amended and Restated 2006 Stock Option and Incentive Plan on an ad hoc basis
from time to time at the discretion of the Board of Directors.